Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                     No. 04-18-00558-CR

                                  Rosalinda Huereca PENA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 455468
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due October 15, 2018; however, the court extended the
deadline to November 14, 2018. The brief has not been filed.

        We therefore order appellant’s appointed appellate counsel, Suzanne M. Kramer, to file
appellant’s brief by November 30, 2018. If the brief is not filed as ordered, this appeal may be
abated for an abandonment hearing and counsel may be ordered to show cause why she should
not be held in civil or criminal contempt of this court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court